Citation Nr: 0807787	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  02-10 975A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1. Entitlement to service connection for a left knee 
disability to include as secondary to the service-connected 
right knee disability.

2. Entitlement to service connection for degenerative joint 
changes of the lumbar spine to include as secondary to the 
service-connected right knee disability and the service-
connected bilateral ankle disability. 

3. Entitlement to a rating higher than 20 percent for 
service-connected residuals of right knee injury with 
anterior cruciate ligament reconstruction.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1975 to September 1979 and from April 1983 to 
November 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in August 2001 and March 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In August 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In March 2006, the veteran cancelled his request for a Board 
hearing.  


FINDINGS OF FACT

1. The left knee disability, including arthralgia, a meniscus 
tear, ligament tear, and degenerative changes, was not 
affirmatively shown to have been present during service; 
degenerative changes or arthritis of the left knee was not 
manifest to a compensable degree within one year of 
separation from service; the current left knee disability, 
including arthralgia, a meniscus tear, ligament tear, and 
degenerative changes, first diagnosed after service beyond 
the one-year period for degenerative changes as a chronic 
disease, is unrelated to disease, injury, or event of service 
origin; and the current left knee disability, including 
arthralgia, a meniscus tear, ligament tear, and degenerative 
changes, is not caused or made worse by service-connected 
right knee disability.  

2. Degenerative joint changes of the lumbar spine was not 
affirmatively shown to have been present during service; 
degenerative changes or arthritis of the lumbar spine was not 
manifest to a compensable degree within one year of 
separation from service; the current degenerative changes of 
the lumbar spine, first diagnosed after service beyond the 
one-year period for degenerative changes as a chronic 
disease, is unrelated to disease, injury, or event of service 
origin; 

and the current degenerative changes of the lumbar spine is 
not caused or made worse by service-connected right knee 
disability or the service-connected bilateral ankle 
disability.

3. The right knee disability with anterior cruciate ligament 
reconstruction is manifested by flexion to 120 degrees and 
extension to 0 degrees without subluxation or ligament 
instability or additional functional loss due to pain, 
weakness, excess fatigability, swelling, atrophy, or pain on 
movement to include on repetitive movement.  


CONCLUSIONS OF LAW

1. The left knee disability, including arthralgia, a meniscus 
tear, ligament tear, and degenerative changes, was not 
incurred in or aggravated by service; service connection for 
degenerative changes or arthritis may not be presumed based 
on the one-year presumption for a chronic disease; and the 
left knee disability, including arthralgia, a meniscus tear, 
ligament tear, and degenerative changes, is not proximately 
due to or the result of service-connected right knee 
disability.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2. Degenerative joint changes or arthritis of the lumbar 
spine was not incurred in or aggravated by service; service 
connection for degenerative changes or arthritis of the 
lumbar spine may not be presumed based on the one-year 
presumption for a chronic disease; and degenerative changes 
of the lumbar spine is not proximately due to or the result 
of the service-connected right knee disability or the 
service-connected bilateral ankle disability.  38 U.S.C.A. §§ 
1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).



3. The criteria for a rating higher than 20 percent for 
residuals of right knee injury with anterior cruciate 
ligament reconstruction have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in July 2001, in April 2003, in 
November 2003, in January 2005, and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran also was notified 
of the evidence necessary to substantiate secondary service 
connection, that is evidence of a relationship between the 
claimed condition and the service-connected condition.  The 
notice included too the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The notice included the provisions 
for the effective date of the claims, that is, the date of 
receipt of the claims, and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life). 

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice and the 
claims were readjudicated as evidenced by the supplemental 
statements of the case, dated in June 2006 and June 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The RO has obtained service medical records, VA records, and 
afforded the veteran VA examinations and obtained medical 
opinions on the claims of secondary service connection, 
except for aggravation.  The veteran was also afforded VA 
examinations on the claim for increase. 

The record does not indicate that the current left knee and 
back disabilities may be associated with the veteran's 
service as there is no credible evidence of recurrent 
symptoms or continuity of symptomatology since service or 
other possible association with service.  Also the record 
does not indicate that the current left knee and back 
disabilities may be associated with the service-connected 
right knee disability on the basis of aggravation, that is, a 
permanent increase in the underlying conditions as contrasted 
to an increase in symptoms, as there is no medical evidence, 
suggesting aggravation, and as there is no other competent 
evidence of aggravation as the veteran as a lay person is not 
competent to offer an opinion on whether there is a permanent 
increase in the underlying conditions as contrasted to an 
increase in symptoms, which is not capable of lay 
observation.  For these reasons, a VA medical opinion on the 
questions of direct service connection or on aggravation is 
not necessary to decide the claims.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records for both periods of service show 
that in July 1979 the veteran complained of left knee and 
left ankle pain after he fell in a ditch.  The pertinent 
finding was a soft tissue injury of the left ankle.  

X-rays of the left knee revealed no abnormality.  The 
remainder of the service medical records contain no other 
complaint, finding, history, treatment, or diagnosis of a 
left knee abnormality.   The service medical records do not 
document any back abnormality by complaint, finding, history, 
treatment, or diagnosis.   

After service, VA records show that in February 1988 the 
veteran underwent reconstruction of the right anterior 
cruciate ligament.  In February 2001, the veteran stated that 
he had slipped on the floor in November [2000], and he 
injured his left knee, while trying to protect his right 
knee.  The pertinent findings were normal range of motion and 
no evidence of instability.  In March 2001, X-rays were 
normal. 

On VA examination in August 2001, the veteran complained that 
due to instability of the right knee he had placed additional 
weight on his left knee and left hip.  The pertinent findings 
were normal range of motion of both knees and both knees were 
stable.  The diagnosis was arthralgia of the left knee.  
Later in August 2001, a MRI of the left knee revealed a 
meniscus tear and a tear of the anterior cruciate ligament.  

VA records show that in November 2001 and in January 2002, 
veteran complained of low back pain.  X-rays of the lumbar 
spine revealed degenerative changes.  The assessment was 
mechanical low back pain.  In March 2002, the veteran stated 
that while at work an iron gate came off its hinges and as 
the gate fell towards him, he caught it and his knees buckled 
as he caught the gate.  He complained of right and left knee 
pain and back pain.  In June 2002, the veteran complained 
that his low back problems began after he injured his right 
knee.  In September 2002, X-rays revealed degenerative 
changes of the left knee.  

VA records show that in January 2003, there was no 
instability of either knee.  In March 2003, there was no pain 
on range of motion of the right knee.  Range of motion of the 
right knee was from 0 degrees of extension to 135 degrees of 
flexion.  Stability of the right knee was intact.  



In August 2003, the veteran testified that he worked as a 
security guard and stocker in a warehouse.  He stated the 
latter was strenuous, requiring a lot of bending, lifting, 
and walking.  The veteran noted that his symptoms increase at 
the end of a working day.  He stated that around November 
2000 he fell and injured his left knee and he thought he fell 
because of his right knee. 

VA records show that in April 2004 the veteran complained of 
locking of the right knee.  

On VA examination in March 2005, after a review of the 
veteran's file, the examiner expressed opinion that there was 
no causal relationship between the veteran's knee problems 
and joint arthropathy of the lumbar spine.  

On VA examination in April 2006, the veteran complained of 
pain in the right knee, particularly with prolonged walking 
and climbing stairs.  On examination, he walked with a normal 
gait.  There was no effusion.  The range of motion of the 
right knee was from 0 to 120 degrees.  The was no positive 
McMurray's or any other positive finding in the right knee 
joint.  There was no anterior cruciate laxity.  There was no 
positive anterior drawer sign.  

After repetitive use there was no increased limitation of 
motion due to pain, weakness, fatigability, or 
incoordination.  The examination of the left knee was normal.  
The examiner expressed the opinion that there was no causal 
relationship between the changes and symptoms in the 
veteran's left knee and the service-connected right knee.  

On review of the file in July 2006, a VA examiner expressed 
the opinion that there was no causal relationship between the 
veteran's bilateral ankle disability and the low back pain.  
The examiner explained that length of time alone would 
strongly rule against any kind of association and common 
orthopedic knowledge would also rule against any connection 
between the two conditions.  



Claims for Service Connection 

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Left Knee 

On the basis of the service medical records, left knee 
arthralgia, a meniscus tear, a ligament tear, and 
degenerative changes were not affirmatively shown during 
service.  For this reason, the claim of service connection 
for a left knee disability under 38 U.S.C.A. § 1131 and 
38 C.F.R. § 3.303(a) is not established.

The service medical records do contain a single entry of left 
knee pain with no abnormal finding by examination or by X-ray 
in July 1979, and no left knee abnormality was found on 
separation examination.  For the showing of a chronic 
disability in service there is required a combination of 
manifestations sufficient to identify the disability and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely an isolated finding.  As 
chronicity of a left knee problem was not adequately 
supported by the combination of manifestations sufficient to 
identify any left knee disability or abnormality during 
service and sufficient observation to establish chronic 
residuals on the basis of an isolated finding of pain during 
service, then continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  

After service, VA records show that in February 2001 the 
veteran complained of left knee pain after he injured his 
knee in a fall, which dated to November 2000.  On VA 
examination in August 2001, the veteran complained that due 
to instability of the right knee he had placed additional 
weight on his left knee and left hip.  The diagnosis was 
arthralgia of the left knee.  Later in August 2001, a MRI of 
the left knee revealed a meniscus tear and a tear of the 
anterior cruciate ligament.  In September 2002, X-rays 
revealed degenerative changes of the left knee.  

The absence of documented complaints of left knee pain from 
1986 to 2000, a period of over fourteen years, weighs against 
a finding of continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  For these 
reasons, the claim of service connection for a left knee 
disability based on continuity of symptomatology, that is, 
that the current left knee disability is related to the 
single entry of left knee pain during service, under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(b) is not 
established.  

Also, degenerative changes or arthritis of the left knee 
established by X-ray was first shown in 2002, more that 
fifteen years after service, and well beyond the one-year 
period for presumptive service connection for arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1110 and 1137 and 38 
C.F.R. §§ 3.307 and 3.309.  

On whether direct service connection for the current left 
knee disability may be granted as the disability was first 
diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. 
§ 3.303(d), there is no medical evidence that associates the 
current left knee disability with the veteran's service.  And 
as previously explained as there is no indication that the 
current left knee disability may be associated with the 
veteran's service or other possible association with service, 
there is no duty to obtain a medical opinion to substantiated 
the claim under the duty to assist.

Where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current left knee and 
service, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  



As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current left knee disability as directly related to 
service under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(d) is 
not established.

As the preponderance of the evidence is against the claim of 
service connection for the current left knee disability under 
the applicable theories of entitlement to direct service 
connection, namely, by affirmatively showing onset during 
service, by continuity of symptomatology, by presumptive 
service connection for a chronic disease, or by post-service 
initial diagnosis, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

On the question of secondary service connection, in February 
2001, the veteran stated that he had slipped on the floor in 
November [2000], and he injured his left knee, while trying 
to protect his right knee.  In August 2003, the veteran 
testified that around November 2000 he fell and injured his 
left knee and he thought he fell because of his right knee.  
When the veteran first complained of a left knee problem in 
February 2001, he did not attribute his fall to his right 
knee, rather he indicated that he fell and, while trying to 
protect his right knee, he injured his left knee.  As the 
fall was not directly caused by the right knee, the resulting 
left knee injury can not be proximately caused by the right 
knee.  This is in contrast to the veteran's testimony two 
years later that he thought he fell because of his right 
knee. 

The Board finds that the more contemporaneous statement by 
the veteran in the setting of obtaining medial treatment has 
more probative value than the veteran's recollection of the 
fall, two years later.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (Contemporaneous evidence has greater probative value 
than history as reported by the veteran).  For these reasons, 
the Board finds that fall in 2000, resulting in a left knee 
injury and any residuals of the injury, was not proximately 
due to the service-connected right knee disability. 



Also on VA examination in April 2006, the examiner expressed 
the opinion that there was no causal relationship between the 
changes and symptoms in the veteran's left knee and the 
service-connected right knee.  This evidence opposes, rather 
than supports, the claim.  And there is no other medical 
evidence, favorable or unfavorable, addressing the question 
of whether the service-connected right knee disability caused 
the current left knee disability. 

And as previously explained as there is no indication that 
the current left knee disability may be associated with the 
service-connected right knee disability on the basis of 
aggravation, that is, a permanent increase in the underlying 
condition as contrasted to an increase in symptoms, and as 
there is no medical evidence, suggesting aggravation, and as 
there is no other competent evidence of aggravation as the 
veteran as a lay person is not competent to offer an opinion 
on whether there is a permanent increase in the underlying 
condition as contrasted to an increase in symptoms, which is 
not capable of lay observation, there is no duty to obtain a 
medical opinion to substantiated the claim under the duty to 
assist.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current left knee disability as secondary to the 
service-connected right knee disability under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.310 is not established.

For the reasons articulate, the preponderance of the evidence 
is against the claim of service connection for the current 
left knee disability on a secondary basis, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Lumbar Spine

On the basis of the service medical records, degenerative 
joint changes of the lumbar spine were not affirmatively 
shown during service.  For this reason, the claim of service 
connection for a left knee disability under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(a) is not established.

And as there is no competent evidence during service or since 
service that degenerative joint changes of the lumbar spine 
were noted or observed during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service the veteran 
complained of low back pain in November 2001 and in January 
2002, fifteen years after service.  And degenerative changes 
of the lumbar spine were established by X-ray in January 2002 
well beyond the one-year period for presumptive service 
connection for degenerative changes or arthritis as a chronic 
disease under 38 U.S.C.A. §§ 1110 and 1137; 38 C.F.R. 
§§ 3.307 and 3.309.  

On whether direct service connection for the current 
disability of the lumbar spine may be granted as the 
disability was first diagnosed after service, considering all 
the evidence, including that pertinent to service under 
38 C.F.R. § 3.303(d), there is no medical evidence that 
associates the current disability of the lumbar spine with 
the veteran's service.  And as previously explained as there 
is no indication that the current disability of the lumbar 
spine may be associated with the veteran's service or other 
possible association with service, there is no duty to obtain 
a medical opinion to substantiated the claim under the duty 
to assist.

Where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current disability of the 
lumbar spine and service, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 

as articulated above, the Board finds that service connection 
for the current disability of the lumbar spine as directly 
related to service under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(d) is not established.

As the preponderance of the evidence is against the claim of 
service connection for the current disability of the lumbar 
spine under the applicable theories of entitlement to direct 
service connection, namely, by affirmatively showing onset 
during service, by presumptive service connection for a 
chronic disease, or by post-service initial diagnosis, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

On the question of secondary service connection, on VA 
examination in March 2005 the examiner expressed the opinion 
that there was no causal relationship between the 
service-connected right knee disability and joint changes in 
the lumbar spine.  On review of the file in July 2006, a VA 
examiner expressed the opinion that there was no causal 
relationship between the veteran's bilateral ankle disability 
and the low back pain.  This evidence opposes, rather than 
supports, the claim.  And there is no other medical evidence, 
favorable or unfavorable, addressing the question of whether 
the service-connected right knee disability caused the 
current disability of the lumbar spine. 

Also, as previously explained there is no indication that the 
current disability of the lumbar spine may be associated with 
the service-connected right knee disability on the basis of 
aggravation, that is, a permanent increase in the underlying 
condition as contrasted to an increase in symptoms, and as 
there is no medical evidence, suggesting aggravation, and as 
there is no other competent evidence of aggravation as the 
veteran as a lay person is not competent to offer an opinion 
on whether there is a permanent increase in the underlying 
condition as contrasted to an increase in symptoms, which is 
not capable of lay observation, there is no duty to obtain a 
medical opinion to substantiated the claim under the duty to 
assist.  



As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current disability of the lumbar spine as secondary 
to the service-connected right knee disability under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.310 is not established.

As the preponderance of the evidence is against the claim of 
service connection for the current disability of the lumbar 
spine on a secondary basis, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The right knee disability is currently rated 20 percent 
disabling under Diagnostic Code 5257.  Under Diagnostic Code 
5257, the criteria for the next higher rating, 30 percent, 
are either severe recurrent subluxation or severe 
instability.  38 C.F.R. § 4.71.

Other potentially applicable Diagnostic Codes pertain to 
limitation of motion of knee, and limitation of motion can be 
rated separately from recurrent subluxation or instability.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.



Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Analysis

As for the next higher rating under Diagnostic Code 5257, 
although the veteran has complained of instability, no 
instability found was on VA examination in August 2001 or in 
the VA record entries in January 2003 and in March 2003.  On 
VA examination in April 2006, the examiner reported that 
there was no anterior cruciate laxity in the right knee.  As 
neither severe recurrent subluxation nor severe instability 
is shown, the criteria for 30 percent rating under Diagnostic 
Code 5257 have not been met.

As for limitation of motion, on VA examinations, dated in 
August 2001 and in April 2006, flexion was at most limited to 
120 degrees and extension was to 0 degrees.  As flexion was 
not limited to 45 degrees and extension was not limited to 10 
degrees, the criteria for a separate compensable rating based 
on limitation of motion for either flexion or extension, 
considering functional loss due to pain, weakness, excess 
fatigability, pain on movement, swelling, or atrophy, have 
not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic 
Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
right knee disability.  38 U.S.C.A. § 5107(b). 

                                                                         
(The Order follows on the next page.). 





ORDER

Service connection for the left knee disability, including 
arthralgia, a meniscus tear, ligament tear, and degenerative 
changes, to include as secondary to the service-connected 
right knee disability is denied.  

Service connection for degenerative joint changes of the 
lumbar spine to include as secondary to the service-connected 
right knee disability and service-connected bilateral ankle 
disability is denied.  

A rating higher than 20 percent for service-connected 
residuals of right knee injury with anterior cruciate 
ligament reconstruction is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


